DETAILED ACTION

Status of Application
	This action is in reply to the amendment and response filed on January 7, 2022.
Claims 1 and 11 have been amended. 
Claims 1--20 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Allowable Subject Matter
Claims 1-20 are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Weitermann et al., U.S. Patent Application Publication Number 2004/0039610 A1. Weitermann discloses a method of comparing insurance premiums of two or more insurance companies. 
Another of the closest prior art references of record is Lehman et al., U.S. Patent Application Publication Number 2013/0204645 A1. Lehman discloses a mobile insurance architecture with a wireless communication interface that connects mobile client devices to wireless networks. 
Another of the closet prior art references of record is Krughoff et al., U.S. Patent Application Publication No. 2014/0114674. Krughoff discloses a tool for comparing different health plans based on various attributes. 
	Claims 1-20 are allowed because these prior art references individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination 
Regarding the rejection under 35 U.S.C. 101, Applicant’s amendments which include training and updating an administrator profile model have made the claim. These new limitations as combined with the other limitations of the independent claims recite a series of steps that are doing more than just applying a computer to a business process. By training and updating the administrator profile model, Applicant is improving how the system operators and performing a process that cannot be reasonably done outside of the system. The combination of additional elements integrates the abstract idea into a practical application. Therefore, the rejection is withdrawn.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Other Relevant Prior Art
“Unprecedented Tool Developed for Small Business to Find and Compare Health Insurance Plans,” States News Service, (Nov 18, 2011).
“Leading National Insurance Carriers Select Quadrant’s InsureWatch for Comparative Rating and Competitive Pricing Analysis for Auto and Home Insurance,” PR Newswire US, (Feb 28, 2013). 
Downey, Brent. “Saving Time with Dynamic Dashboards,” Admin Hero; https://adminhero.com/2015/08/17/saving-time-with-dynamic-dashboards/ (Aug. 17, 2015). This reference discusses dynamic dashboards that can generate different reports. 
Deshpande et al., U.S. Patent Application Publication No. 2016/0140589 A1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698